                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

MOREEN PAMELA MEERS,

                     Plaintiff,                                  4:17CV3045

       vs.
                                                                   ORDER
NANCY A. BERRYHILL, Acting
Commissioner of Social Security;

                     Defendant.


      This matter is before the court on Plaintiff’s motion for attorney fees, Filing No.

23, and motion to withdraw the motion for attorney fees, Filing No. 25. Opposing

counsel has no opposition to withdrawing the motion.

       IT IS ORDERED THAT:

             1. Plaintiff’s motion to withdraw document, Filing No. 25, is granted; and

             2. Plaintiff’s motion for attorney fees, Filing No. 23, is deemed withdrawn.


      Dated this 25th day of September, 2019.

                                                 BY THE COURT:

                                                 s/ Joseph F. Bataillon
                                                 Senior United States District Judge
